Citation Nr: 0519854	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance (A&A) of another 
person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied an increased rating for service 
connected post traumatic stress disorder (PTSD) and denied 
entitlement to special monthly compensation based on aid and 
attendance/housebound.  

In February 2004, the RO issued a rating decision in which it 
increased the veteran's PTSD rating to 100 percent effective 
May 31, 2001.    


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's sole service-connected disability is PTSD, 
which is rated 100 percent.   

3.  The medical evidence does not show that the veteran's 
PTSD is shown to be so disabling as to render him unable to 
care for his daily personal needs or protect himself from the 
hazards and dangers of daily living without care or 
assistance on a regular basis, nor does it confine the 
veteran to his immediate premises. 



CONCLUSION OF LAW

The criteria for SMC based upon the appellant's need for the 
regular A&A of another person or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 
3.350(i), 3.352(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2003 RO rating decision; the 
February 2004 Statement of the Case; the February 2005 
Supplemental Statement of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for entitlement 
to SMC, and complied with VA's notification requirements.  
The Statements of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, a letter from 
the RO to the veteran dated November 2004 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for entitlement to SMC, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the initial unfavorable 
decision.  The RO initial unfavorable decision was issued in 
April 2003, after the enactment of VCAA.  However, the Board 
finds that notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for entitlement to SMC, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  This language clearly conveys the content of the 
fourth element.  Thus, the failure to use the exact language 
of 38 C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error at 
all.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the appellant by a 
November 2004 correspondence and asked him to identify all 
medical evidence showing his need for aid and attendance in 
order to perform activities of daily living.  The RO has 
obtained all identified evidence.  The veteran has been 
afforded a VA aid and attendance examination which provides 
all of the necessary findings upon which to resolve the issue 
on appeal.  There is no duty to provide another examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran established service connection for PTSD in 
September 2002 with a 70 percent evaluation.  The RO decision 
also granted TDIU benefits effective May 31, 2001.  

Shortly thereafter, in October 2002, the RO issued a rating 
decision entitling the veteran to aid and attendance 
allowance for his wife effective October 8, 2002.  The 
evidence reflects that the veteran's wife has been diagnosed 
and is being treated for ulcerative colitis, Parkinson's 
disease, peptic ulcer disease, osteoporosis, and anemia.  She 
is bound to a wheelchair and is unable to dress, undress, and 
keep herself clean without assistance.  

The veteran submitted a claim for SMC benefits based on a 
need for the regular aid and attendance (A&A) of another 
person or on account of being housebound.  He submitted 
evidence in the form of a May 2003 correspondence from Dr. 
C.K. (who had been treating the veteran for PTSD).  She 
reported that the veteran has flashbacks to World War II and 
nearly continuous intrusive thoughts of traumatic events.  
She stated that the veteran was severely depressed and had 
suicidal ideation on a daily basis.  He never acted on these 
thoughts because of the impact that his death would have on 
his wife and daughter.  She reported that he had sleep 
disturbances on a nightly basis, with multiple awakenings, 
panic and ruminations during the night, and frequent 
nightmares.  His energy was poor and he had lost interest in 
caring about his personal appearance and hygiene.  The 
veteran reported that he spends most of his time at home 
"holed up" in an attempt to contain his anger.  He appeared 
to be wary, hypervigilant, mistrustful, and took a 
persecutory stance in interpersonal interactions.  He 
reported an incident where he thought a parking garage 
attendant was mocking him because of his age.  He also 
believed that his medical records undermine his concerns.  
Dr. C.K. noted that this represents a significant distortion 
in the perception of reality and that it contributes to the 
veteran's ongoing risk for harm to self and others.  The 
veteran also reported other incidents of inappropriate and 
dangerous behaviors stemming from road rage.  As a result, 
the veteran has curtailed his driving.  

The veteran reported that his daily activities consist of 
attending to his wife's colostomy and Foley catheter at 
night, administering her nighttime medications, and 
purchasing groceries (occasionally) at the market across the 
street from his home.  He could prepare simple meals (TV 
dinners) for himself and his wife, but relied upon his wife's 
in-home care assistant for virtually all other chores, 
including his wife's bathing, grooming, ostomy care, laundry, 
housekeeping, and most meal preparation.  The veteran 
continued to attend a weekly VA support group, but 
essentially eliminated all other social and recreational 
activities.  He reported increasing difficulty performing 
chores, due to depression, lack of energy, and chronic pain 
from arthritis.  His only motivation is his dedication to his 
wife.  

Dr. C.K. noted that there had been a significant decline in 
the veteran's functional abilities as a result of increasing 
PTSD symptoms.  She opined that the veteran was permanently 
and totally disabled, and she was profoundly concerned 
regarding the risk of suicide.  

Upon review of this new evidence, the RO issued a February 
2004 rating decision in which it increased the veteran's PTSD 
rating to 100 percent, effective May 31, 2001.  However, the 
veteran's claim for SMC benefits was denied by an April 2003 
RO rating decision.

The veteran underwent a VA examination in January 2004.  The 
clinician noted that the only medications that the veteran 
takes are arthritis pills and Zoloft, but the medications 
make him drowsy.  He stated that he is afraid to fall into a 
deep sleep because he has to be attentive at night so that he 
can empty his wife's ostomy bag two to three times per night.  
The veteran's range of motion is limited by arthritis, so he 
is unable to reach high enough to hang up clothes.  In 
addition to PTSD, the veteran suffers from nonservice-
connected arthritis, blindness in his right eye, and a bad 
back.  

The veteran is retired and has not worked for several years.  
He typically goes to bed at 10:00 or 11:00 p.m., but he gets 
up every two to three hours because he takes a water pill and 
has to go to the bathroom.  It takes him anywhere from five 
minutes to an hour to get back to sleep.  It is during this 
time that he has trouble with PTSD and memories of traumatic 
events.  He wakes up at 7:00 a.m. when the caretaker for his 
wife arrives.  He goes to the bathroom, helps bathe his wife, 
and fixes breakfast for himself and his wife.  His wife goes 
back to bed and the veteran cleans up the bathroom.  He might 
shower and shave, but he might not.  He takes his wife to the 
doctor every three to four weeks, and he goes to his weekly 
VA support group every Friday.  He pays his bills and does 
history research on World War II.  He'll have lunch and sit 
at the computer.  He is always alert and concerned about his 
wife's well being.  He and his wife eat dinner at around 5:00 
p.m. because that's when the caretaker leaves for the day.  
Once his wife goes to sleep, he watches TV for a couple of 
hours before he goes to sleep himself.  

The veteran doesn't have any old friends with whom he keeps 
in touch and he doesn't really know any of the neighbors.  He 
reported that whenever he leaves the house, he gets into a 
hassle with someone.  

Upon examination, there was no impairment of thought process 
or communication.  There were no delusions, hallucinations, 
suicidal ideation, or homicidal ideation.  He was neatly and 
cleanly dressed in jeans, with good hygiene and grooming.  He 
reported difficulty in maintaining good hygiene due to poor 
motivation.  He also reported difficulty with other 
activities of daily life for the same reason.  He was 
cooperative, pleasant, and there was no inappropriate 
behavior during the examination.  He was oriented as to time, 
place, and situation.  His memory was good; speech was goal 
oriented and logical with good tone and rhythm; he had no 
panic attacks or impaired impulse control.  His judgment, 
insight, and concentration were good and he was able to 
abstract and conceptualize well.  Perception was normal and 
coordination was good.  He displayed no ritualistic or 
obsessional behaviors.  There were no signs of psychosis or 
organic brain syndrome.  The veteran reported no sleep 
impairment.  

The veteran had decreased appetite and he worries about his 
wife.  He feels overwhelmed and stated that he has difficulty 
with concentration sometimes.  The clinician noted that as 
the veteran's wife becomes worse, so does his depression.  
Nonetheless, the veteran is still able to take care of 
himself and his daily activities, though he has to push 
himself through depression.  He is becoming more discouraged 
about doing the little things.  The clinician opined that the 
veteran is competent to handle monetary benefits.

The veteran testified at a March 2005 videoconference 
hearing.  He reported two instances in which he went out of 
the house and he felt as though he was treated discourteously 
and it made him angry.  He further testified that these 
incidents are increasing.  He testified that he has been 
known to throw things at people (phones, small pieces of 
furniture, etc.).  He also reported having a problem with 
road rage, and driving in a manner that frightens his wife.  
He feels that people are often taunting him.  He also 
testified that he sometimes thinks about suicide and 
mentioned that it would be best if he and his wife died 
together.  Apparently one of the veterans in his support 
group talked about suicide and how it might be accomplished 
using a shotgun.  The veteran said he tried it out but only 
as a means of "playing, acting."  He stated that his PTSD 
symptoms aggravate his physical problems, and vice versa.  He 
feels paralyzed by continuous panic attacks.  He also stated 
that he has trouble concentrating and focusing, and in the 
back of his mind he's trying to resist the fact that he's 
losing his independence.  He often loses the motivation to do 
even the simplest tasks (brushing his teeth, shaving).  He 
wouldn't even get out of bed if he didn't have to take care 
of his wife.  Sometimes, he can't remember whether he has 
brushed his teeth, taken his medication, used mouthwash, etc.  
He feels that his memory loss was not adequately addressed in 
his VA medical examination report.  

The veteran stated that he could still drive a car, but that 
he generally stays within a mile or two of his home.  He only 
drives to secure groceries, get medication for his wife, take 
his wife to the doctor once a month, and to go to his VA 
support group once a week.  He doesn't do any chores around 
the house for fear that he will injure his back.  He stated 
the he can't even open a can and that his wife's caregiver 
has to prepare his food and take out the garbage.  He 
testified that he was on either four or five medications that 
he takes on a daily basis.    

The veteran's representative drew attention to a May 5, 2003 
report from Dr. B.S. from the Las Vegas VA Medical Center.  
The representative alleged that Dr. B.S. indicated that the 
veteran was a "risk for harm to others, but has no intended 
victims."  She (the representative) appeared to be quoting 
the VAMC psychiatrist as saying "I do feel that he has gross 
impairment of [the veteran's] thoughts and emotions relating 
to World War II, being rejected, being singled out for that 
rejection and feels others are intentionally doing these 
things to him.  I do feel that this veteran could be a danger 
to others with even minimal contact at this time.  I do feel 
that he could not tolerate and would be dangerous if he was 
to get into a work situation or if he had someone telling him 
what to do.  So long as he is avoidant, I feel that he can 
maintain contact with life.  I do worry about his support 
group."  

The claims file does not contain a May 5, 2003 report from 
any Dr. B.S.  However, the claims file does contain a March 
3, 2003 report from Dr. J.V.B. (whose name is similar to Dr. 
B.S.)  This report does not contain any of the language 
quoted above, however, Dr. J.V.B. did state that the veteran 
"has difficulty with active socialization outside of the 
support group he attends.  Also he cannot tolerate any type 
of emotional stress or he will likely be a danger to himself 
(self harm).  He could not maintain any type of employment 
situation.  If he tried to do so would result in worsening of 
his symptoms and he would likely be suicidal."  

Laws and Regulations

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2004).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2004).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2004).

Analysis

The veteran is service-connected for PTSD and is rated 100 
percent disabled.  However, the Board notes that in order to 
warrant SMC benefits, the veteran must be so helpless as to 
require regular aid and attendance.  The evidence reflects 
that while the veteran may often times lack the motivation to 
perform daily activities; he is competent to perform those 
activities.  At his January 2004 VA examination, the veteran 
reported being able to empty his wife's ostomy bag two to 
three times per night; get himself out of bed to go to the 
bathroom every two to three hours; help bathe his wife; fix 
breakfast for himself and his wife; clean up the bathroom; 
shower; shave; pay the bills; do research on World War II, 
take his wife to the doctor every three to four weeks; and go 
to his weekly VA support group every Friday.  At the 
examination, he was neatly and cleanly dressed in jeans, with 
good hygiene and grooming (though he reported that a lack of 
motivation makes it difficult).  Although he complained about 
an occasional inability to concentrate, upon examination, the 
clinician found that the veteran's concentration and memory 
were good.    

The clinician noted that as the veteran's wife becomes worse, 
so does the veteran's depression.  Nonetheless, the clinician 
opined that the veteran was still able to take care of 
himself and his daily activities, though he has to push 
himself through depression.  

There is no evidence that the veteran is unable to dress or 
undress himself; keep himself ordinarily clean and 
presentable; feed himself through loss of coordination of 
upper extremities or through extreme weakness; or attend to 
the wants of nature.  
Moreover, there is no evidence that the veteran in 
incapacitated such that he requires care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment. 

The Board notes the concern of Dr. C.K. that the veteran 
might commit suicide.  Such concern is substantiated by the 
veteran's testimony at his videoconference hearing (although 
not by the January 2004 VA clinician who noted no suicidal or 
homicidal ideation).  The veteran's thoughts of suicidal may 
necessitate psychiatric treatment but it is not a danger from 
which he can be protected by regular care or assistance of 
another person, within the meaning of the applicable 
criteria.  While this evidence suggests some risk of harm to 
self and possibly to others as a result of such suicidal 
ideation, it is outweighed by the other medical evidence of 
record, to include a thorough VA Aid and Attendance 
examination, and the veteran's own statements, which indicate 
that he continues to perform the activities of living on a 
daily basis without assistance and is also able to help in 
providing daily care for his wife.   

As to the question of housebound status, the veteran's PTSD 
is rated 100 percent but it is the veteran's sole service-
connected disability; therefore, he is not entitled to the 
housebound rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.  
Also, the medical evidence does not show that his PTSD 
restricts him to his dwelling or immediate premises.  

The Board acknowledges the representative's assertion that a 
Dr. B.S. stated that the veteran was a "risk for harm to 
others, but has no intended victims" and that "I do feel 
that this veteran could be a danger to others with even 
minimal contact at this time...So long as he is avoidant, I 
feel that he can maintain contact with life."  However, the 
Board cannot find any such statement in the claims file (that 
contains the complete VAMC records from January 2002 through 
December 2004).  The Board believes that the report that the 
representative refers to is the March 3, 2003 report from Dr. 
J.V.B. (that was submitted in conjunction with Dr. C.K.'s).  
Dr. J.V.B. stated only that that the veteran "has difficulty 
with active socialization outside of the support group he 
attends" and that he "cannot tolerate any type of emotional 
stress or he will likely be a danger to himself (self 
harm)."  He also suggested that employment might cause 
enough emotional stress in the veteran to provoke suicidal 
ideation.  The Board finds that Dr. J.V.B.'s report merely 
notes the veteran's difficulty in socializing and his need to 
avoid stress.  He does not imply that the veteran must remain 
housebound.  Moreover, although the claims file contains no 
report of a Dr. B.S., such a report would be outweighed by 
the more recent (and more probative) January 2004 VA 
examination report.  

The January 2004 clinician found that the veteran suffered 
from no delusions, hallucinations, suicidal ideation, 
homicidal ideation, panic attacks, or impaired impulse 
control.  He was cooperative, pleasant, and there was no 
inappropriate behavior during the examination.  There were no 
signs of psychosis or organic brain syndrome.  He opined that 
the veteran is still able to take care of himself and his 
daily activities, though he has to push himself through 
depression.  The clinician gave no indication that the 
veteran was housebound.  To the contrary, the veteran is able 
to drive a car and is able to take his wife to the hospital 
once a month, go to the grocery store, and go to VA support 
group meetings once a week.  The Board acknowledges the 
veteran's testimony that he limits social and recreational 
activities because going out often makes him angry.  
Nonetheless, the veteran limits his activities by choice and 
is not restricted to his home as the result of a service 
connected disability.  

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell v. Brown, 5 
Vet. App. 36, 42 (1993)(Board failed to evaluate credibility 
and probative value of physicians' statements); Culver v. 
Derwinski, 3 Vet. App. 292, 297-98 (1992)(Board failed in its 
duty to include analysis of credibility or probative value of 
evidence in support of claim for service connection); Miller 
v. Derwinski, 3 Vet. App. 201, 204 (1992)(Board must assess 
credibility and weight of lay testimony); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992)(when physician accepts 
veteran's descriptions as credible and renders diagnosis 
thereon, Board has duty to assess credibility and weight to 
be given to the evidence), appeal dismissed, 996 F.2d 1236 
(Fed. Cir. 1993)(unpublished table decision); Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992).

In sum, the preponderance of the medical evidence is against 
a finding that the veteran's PTSD is so disabling as to 
render him unable to care for his daily personal needs or 
protect himself from the hazards and dangers of daily living 
without care or assistance on a regular basis, nor does the 
medical evidence show that his PTSD confine the veteran to 
his immediate premises.  

Based upon the VA medical findings showing the veteran does 
not meet the criteria of 38 C.F.R. §§ 3.352(a) (2004) used in 
determining the need for regular aid and attendance, the 
Board finds that the evidence clearly weighs against 
entitlement to SMC based on a need for the regular aid and 
attendance of another person or on account of being 
housebound.

As the preponderance of the evidence is against the claim for 
SMC based on a need for the regular aid and attendance of 
another person or on account of being housebound, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to SMC based on a need for the regular aid and 
attendance of another person or on account of being 
housebound is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


